State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: November 12, 2015                   520513
________________________________

In the Matter of the Claim of
   AMY J. STERN,
                    Appellant.
                                            MEMORANDUM AND ORDER
COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:   September 22, 2015

Before:   McCarthy, J.P., Egan Jr., Lynch and Clark, JJ.

                             __________


     Amy J. Stern, Pittsford, appellant pro se.

      Eric T. Schneiderman, Attorney General, New York City
(Bessie Bazile of counsel), for respondent.

                             __________


      Appeal from a decision of the Unemployment Insurance Appeal
Board, filed April 18, 2014, which ruled that claimant was
disqualified from receiving unemployment insurance benefits
because her employment was terminated due to misconduct.

      Substantial evidence supports the decision of the
Unemployment Insurance Appeal Board finding that claimant, a
part-time human resources specialist, was discharged from her
employment due to disqualifying misconduct. The employer
testified that, despite prior warnings about, among other things,
accurately reflecting her work hours, claimant falsified her time
sheet. Claimant was aware of the employer's policy against
falsifying time sheets and that the employer considered such
conduct fraudulent. "An employee's falsification of documents
and/or failure to abide by an employer's known policy may
constitute disqualifying misconduct" (Matter of Novak
[Commissioner of Labor], 52 AD3d 1144, 1145 [2008] [citations
                              -2-                  520513

omitted]; see Matter of Fulcher [Commissioner of Labor], 32 AD3d
1064, 1064 [2006]). Claimant's proffered excuse for any
discrepancies in her time sheet presented a credibility issue for
the Board to resolve (see Matter of Marione [Commissioner of
Labor], 25 AD3d 1055, 1055 [2006]).

     McCarthy, J.P., Egan Jr., Lynch and Clark, JJ., concur.



     ORDERED that the decision is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court